Mr. PRESIDING JUSTICE ALLOY dissenting: I do not agree that the failure to give I.P.I. — Civil No. 120.07 as tendered in this cause constituted reversible error. If the Instruction as tendered had simply contained the first two sentences of the last paragraph and emphasized that the second limitation extended only to the “manner of use which the owner might reasonably expect in connection with the express or implied invitation”, then the Instruction as tendered would have been proper. When there was added to such Instruction, however, the statement that if plaintiff Bozarth was on a portion of the premises “for a purpose other than that for which he was invited” the Instruction was improper under the evidence in the case. The record discloses that he was on the premises for a proper purpose and that the jury could determine whether his manner of use of that portion of the premises was one which the owner might reasonably expect in connection with the invitation. I conclude, therefore, that the rejection of this tendered Instruction should not have constituted reversible error in this cause.